Order filed March 1, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-10-00510-CV
                                    ____________

                              JAMES BAXTER, Appellant

                                             V.

ADVANTAGE CLAIMS RECOVERY, PAMELA DAVIS AND RICHARD DAVIS,
                        Appellees


                       On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2005-37518


                                        ORDER

       Appellant's brief was due February 16, 2011. No brief or motion for extension of
time has been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the Clerk of this Court on or before April 2, 2012, the Court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM